DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. Amendments to the Claims and Rejections of claims under 35 U.S.C. §112
In page 8 and 9 of the remarks applicant argues that “amended claim 1 with the limitations "a transceiver that communicates with a mobile communication network over a first access network and over a second access network." Support may be at least at Fig. 2 and   [0049]-[10053]. No new matter is added”. The examiner respectfully disagrees. Paragraph 0053 of the specification states “The first transceiver 325 communicates with a mobile communication network (e.g., the mobile core network 140) over a first access network, while the second transceiver 330 communicates with the mobile communication network over a second access network” Therefore, according to Paragraph 0053 of the specification, the first transceiver 325 only communicates with a mobile communication network (e.g., the mobile core network 140) over a first access network. The first transceiver 325 does not communicates with the mobile communication network over a second access network. On the other hand, the second transceiver 330 only communicates with the mobile communication network over the second access network. The second transceiver 330 does not communicates with the mobile communication network over the first access network.
Rejections of claims under 35 U.S.C. §102
In pages 9 and 10 of the remarks applicant argues that Adjakple does not describe a first request received over the first access and a second request received over the second access because Adjakple does not describe the WTRU (i.e., UE) receiving a first request over the first access (i.e., a different the radio access network, or the core network may explicitly request the WTRU, the radio access network, or the core network to transition from the multi-RAT access mode to the single RAT access mode, or vice versa” (Adjakple paragraph 0117 See Fig. 2 note: WTRU can receive the request from either first radio access network 204 and second radio access network 208 when it is in the multi-RAT access mode).
Rejections of claims under 35 U.S.C.  §103
Please see the above argument.
	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The amended claim 1 recites the limitations "a transceiver that communicates with a mobile communication network over a first access network and over a second access network”. The Specification fails to support this limitation. Paragraph 0053 of the specification states “The first transceiver 325 communicates with a mobile communication network (e.g., the mobile core network 140) over a first access network, while the second transceiver 330 communicates with the mobile communication network over a second access network” Therefore, according to Paragraph 0053 of the specification, the first transceiver 325 only communicates with a mobile communication network (e.g., the mobile core network 140) over a first access network. The first transceiver 325 does not communicates with the mobile communication network over a second access network. On the other hand, the second transceiver 330 only communicates with the mobile communication network over the second access network. The second transceiver 330 does not appear to communicate with the mobile communication network over the first access network.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 7-9 and 14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Adjakple (US 20130016696). 
In regards to claims 1 and 8, Adjakple discloses an apparatus and a method comprising: 
a first transceiver (Adjakple Fig. 2 paragraph 0027 note: this reads on “multiple transceivers for communicating with different wireless networks”) that communicates with a mobile communication network over a first access network; 
a second transceiver (Adjakple Fig. 2 paragraph 0027 note: this reads on “multiple transceivers for communicating with different wireless networks”) that communicates with a mobile communication network over a second access network; and a processor that: 
transmits a request, over the second access network, to establish a data connection (Adjakple paragraph 0073 note: this reads on indicating request to networks); 
receives a first request to set up a first data bearer for the data connection over the first access network in response to the request (Adjakple paragraph 0099 note: this reads on one of NodeB, eNodeB, home (e)NodeB (H(e)NB), RNC), may initiate operation in a multi-RAT access mode upon receiving request); and 
receives a second request to set up a second data bearer for the data connection over the second access network in response to the request(Adjakple paragraph 0099 note: this reads on one of NodeB, eNodeB, home (e)NodeB (H(e)NB), RNC), may initiate operation in a multi-RAT access mode upon receiving request), wherein both the first data bearer and the second data bearer are used to carry traffic of the data connection (Adjakple Fig. 2 paragraph 0064 note: this reads on data connection to internet 218).
In regards to claims 2 and 9, Adjakple discloses an apparatus and a method as described above. Adjakple further discloses the request to establish a data connection comprises an indication (Adjakple 
In regards to claims 7 and 14, Adjakple discloses an apparatus and a method as described above. Adjakple further discloses a mode parameter, the mode parameter containing a requested mode of operation for a multi-access data connection (Adjakple paragraph 0076, 0077).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adjakple in view of Faccin (Provisional app 62476429).
In regards to claims 2 and 9, Adjakple discloses an apparatus and a method as described above. Adjakple fails to teach the indication to establish the data connection over both the first and the second access networks comprises a first session identifier associated with the first access network and a second session identifier associated with the second access network. However, Faccin discloses the indication to establish the data connection over both the first and the second access networks comprises a first session identifier associated with the first access network and a second session identifier associated with the second access network (Faccin Fig. 2 paragraph 0153, 0208 note: this reads on PDU session identifiers for 3GPP and non-3GPP access). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Faccin’s session identifier in Adjakple’s method for supporting low cost devices (Faccin paragraph 0128).
.
Allowable Subject Matter
Claims 4, 5, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSINCHUN LIAO/Primary Examiner, Art Unit 2641